Citation Nr: 0401506	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (SDEA) under 38 U.S.C.A. Chapter 35


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1969 to September 1989.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died in December 1999, at age 54.  The immediate cause of 
death was listed as colon cancer and no other medical 
condition was listed as a significant condition contributing 
to death.  The veteran was not service connected for any 
disability at the time of his death.  

The medical evidence of record reveals that the veteran died 
approximately 10 years after he separated from military 
service.  The medical evidence further shows that 


the veteran was diagnosed as having colon cancer in early 
1998 which is approximately 9 years after he separated from 
service.  The appellant claims that the veteran developed 
colon cancer, or at least the precursor colon polyps, during 
military service and that service connection for the cause of 
death is warranted.

In March 2003, the appellant submitted evidence in the form 
of excerpt from a medical article directly to the Board.  
This article deals with the incidence of cancers, including 
colon cancer, in pilots and flight personnel.  The Board 
notes that the veteran retired after twenty years of service 
as an Air Force pilot.  However, this evidence has not been 
reviewed by the RO.  When the appellant submitted the 
evidence, she did not include a waiver of consideration of 
the evidence by the RO.  Fairness dictates that the case be 
returned to the RO for consideration of the evidence and the 
issuance of a supplemental statement of the case.  See 38 
C.F.R. §§ 19.37 (2003).

The case is remanded for the following actions:

The RO should readjudicate the claim with 
particular attention to the evidence 
received since the May 2002 supplemental 
statement of the case.  This evidence has 
not yet been reviewed by the RO.  If any 
benefit on appeal remains denied, another 
supplemental statement of the case should 
be issued, and the appellant and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  


No action is required by the appellant until she receives 
further notice; however, she 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

